Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 24, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148480 & (52)(58)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148480
                                                                     COA: 310839
                                                                     Wayne CC: 06-012940-FH
  EDWARD T. McCASKILL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 12, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  remand and stay proceedings are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 24, 2014
         h0616
                                                                                Clerk